Exhibit 12(b) PPL ENERGY SUPPLY, LLC AND SUBSIDIARIES COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (Millions of Dollars) 2014 (a) 2013 (a) 2012 (a) 2011 (a) 2010 (a) Earnings, as defined: Income (Loss) from Continuing Operations Before Income Taxes (b) $ Adjustments to reflect earnings from equity method investments on a cash basis 1 7 Total fixed charges as below Less: Capitalized interest 22 35 37 38 27 Interest expense and fixed charges related to discontinued operations 10 14 12 6 Total fixed charges included in Income (Loss) from Continuing Operations Before Income Taxes Total earnings $ Fixed charges, as defined: Interest charges (c) $ Estimated interest component of operating rentals 5 19 24 36 38 Fixed charges of majority-owned share of 50% or less-owned persons 1 Total fixed charges (d) $ Ratio of earnings to fixed charges (b) (a) Years 2010 through 2014 reflect the reclassification of certain PPL Montana hydroelectric generating facilities and related assets as Discontinued Operations.See Note 8 to the Financial Statements for additional information. (b) To facilitate the sale of the hydroelectric generating facilities referred to in (a) above, in December 2013, PPL Montana terminated a lease agreement which resulted in a $697 million charge.See Note 8 to the Financial Statements for additional information.As a result of these transactions, earnings were lower, which resulted in less than one-to-one coverage.The adjusted amount of the deficiency, or the amount of fixed charges in excess of earnings, was $469 million. (c) Includes interest on long-term and short-term debt, as well as amortization of debt discount, expense and premium - net. (d) Interest on unrecognized tax benefits is not included in fixed charges.
